Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the amendment filed on 07/23/2021.
	Currently, claims 46-63 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 (and claims 47-58 depending thereon or incorporating such by reference) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “an electrode that extends a length over a transistor gate region of the device structure, and over an adjacent diode anode region of the device structure” where the language is unclear as to whether the extension is over a transistor gate region of the device structure and over an adjacent diode anode region, or whether the length is over the transistor gate region and an adjacent diode anode region.  Here it is suggested to just clarify the language a bit to make it clear that it is the extension or the length that is over the two parts.  

Claim 46 (and claims 47-58 depending thereon or incorporating such by reference) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the device structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The office suggests either referring back to the existing language or else introducing a “a device” component somewhere, incorporating all parts intended to be within, and then referring to that.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46, 47, 54 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (“Hoshi” US 2014/0231874 published 08/21/2014) in view of Jujita et al. (“Fujita” US 2019/0189441 dated 08/29/2017).
As to claim 46, Hoshi shows a device (see Fig. 6-8 showing a device showing a device with like parts back to the previous devices in the first embodiment; [0087] referring to the first embodiment for like parts) comprising: 
an electrode (see the gate electrode 35 designated along with the small part 36; [0051] and [0044] introduces these parts and it carries over) that extends a length over a transistor gate region of the device structure (see the length extended in Fig. 6 by 35+36, but only over to the right hand edge of where the two parts S and D are shown drawn over to, over the overall region where the gate is for the transistor being made by G/S/D parts), and over an adjacent diode anode region of the device structure (note that 35+36 go over the part where the gate is and also over the overall region where the diodes and their anodes are where here the office designates the later diode anode region rather broadly such that it extends over towards the left side in Fig. 6’s view over past the right hand edges of S and D a bit); 
a first III-N material layer that extends the length and spans a width between the pair of source/drain materials (see S and D in Fig. 6 having a width between them and the overall GaN layer 13 extending between them; [0036] introducing this part and it carrying over to other embodiments); and 
a second III-N material layer (see the barrier layer 14; [0036] introducing this part and it carrying over to Fig. 6) over the first III-N material layer, wherein the second III-N material layer extends the length (note this extends the length of the overall gate electrode 35+36) and spans a width between the the source and drain features (see the S and D parts having a width 
within the transistor gate region, the electrode is separated from the first II-N material by a gate dielectric material that is absent from the diode anode region (note that 35+36 has a gate insulator under it as part 20 in fig. 7 but the same gate dielectric is absent from the diode anode region); and 
within the diode anode region, the electrode is in direct contact with at least one of the first or second III-N material layers (note that 35+36 is in direct contact where 36 touches 14 over on the right hand side of Fig. 7 and this is over in the overall region where the diodes and their anodes are).  

However, Hoshi fails to show a pair of III-N materials of a first conductivity type on opposite sides of the electrode and that also extend the length and the device being laid out such that the first III-N material layer also spans a width between the pair of III-N materials of the first conductivity type; and the device being laid out such that the second III-N material layer being one specifically wherein the second III-N material layer spans the width between the electrode and each of the pair of III-N materials of the first conductivity type.   In other words, there are no souce/drain doped contact regions, that are either n or p type explicitly, shown under the parts S and D in the embodiment.  


Fujita shows making some n doped regions under source and drain features (see n doped parts 121c in [0055] under source and drain parts 125b and 125c).  



The office notes that with the modification made as noted above, Hoshi in view of Fujita then show a device with a pair of III-N materials of a first conductivity type on opposite sides of the electrode (note the doped parts brought in from Fujita into Hoshi above, and the regions down in the layers immediately thereabout) and that also extend the length (note these parts being made under S and D parts will extend the length noted above) and the device being laid out such that the first III-N material layer also spans a width between the pair of III-N materials of the first conductivity type (note the GaN layer 13 will be extending the width between these parts that are under S and D); and the device being laid out such that the second III-N material layer being one specifically wherein the second III-N material layer spans the width between the electrode and each of the pair of III-N materials of the first conductivity type (note that the layer 14 of AlGaN will be one where it spans the width between the electrode 35+36 and each of the doped parts brought in during the combination above under S and D parts).

As to claim 47, Hoshi as modified by Fujita above shows a device wherein: the electrode and the pair of II-N materials of the first conductivity type are all substantially parallel to each 

As to claim 54, Hoshi as modified by Fujita above shows the device being one wherein: the first conductivity type is n-type (see N type as brought in from Fujita above), and the pair of III-N materials comprise donor impurities (note the n-type impurities are donor); the first III-N material layer comprises Ga and N (note the GaN layer 13 above); and the second III-N material layer comprises Al and N (note the AlGaN layer 14 above).

As to claim 56, Hoshi as modified by Fujita above shows the device being one wherein: the first III-N material layer is over a substrate comprising SiC or crystalline silicon (see Si in the substrate in fig. 7).


Claims 46, 53 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (“Hoshi” US 2014/0231874 published 08/21/2014) in view of Fujita et al. (“Fujita” US 2019/0189441 dated 08/29/2017) and further in view of Then et al. (“Then” US 2019/0058049 dated 04/01/2016).


Then shows using spacers between source and drain contacts and the gate 9see spacers 280 between gate and source and gate and drain; Fig. 3).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the spacers discussed by Fujita to have made a dielectric spacers part in Hoshi as previously modified by Fujita above with the motivation of providing a protective layer for the parts below and to provide good spacing from gate to the source and gate to the drain during processing (see the spacers protecting the parts below in Fig. 3).  


As to claim 57, Hoshi as modified by Fujita as noted above, shows the device as above, but fail to show it being one wherein the gate dielectric material comprises a high-K material with a bulk permittivity of 9, or more.



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the high-k gate dielectric as taught by Fujita to have made a dielectric in Hoshi as previously modified by Fujita above with the motivation of providing a layer that allows for equivalent oxide thickness while allowing for a thicker actual layer to be made to preserve overall channel capacitance coupling from the gate (see using high-k as a species of gate dielectric for their own benefits in [0019]).  


Allowable Subject Matter
Claims 48, 50, 55 and 58 (as well as claims 49, 51-52 by dependence thereon) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 48, the office notes that the art of record does not show a device “wherein, within the diode anode region, the electrode is recessed at least partially into the second III-N material layer, and is recessed further than the electrode is recessed within the transistor region” in the context of the parent claim.  The office notes that the art noted above is some of the closest available to the office present, but it does not show such a recess.  Further there does not appear to be any art of record showing such in such a way as to be combinable into any reference available for modification (including the reference above).  Thus the office finds the claims to be not anticipated and also finds the claims to not be considered obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 50, the office notes that the art of record does not show a device “wherein: the first III-N material layer comprises more donor dopants within the anode diode region than within the transistor region” in the context of the parent claim.  The office notes that the art noted above is some of the closest available to the office present, but it does not show such dopings.  Further there does not appear to be any art of record showing such in such a way as to be combinable into any reference available for modification (including the reference above).  Thus the office finds the claims to be not anticipated and also finds the claims to not be considered obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 55, the office notes that the art of record does not show a device “wherein: the first III-N material layer comprises binary GaN; and the second III-N material layer comprise binary AlN” in the context of the parent claim.  The office notes that the art noted above is some of the closest available to the office present, but it does not show such materials for the AlN.  Although such material is known in the art for transistors and diodes, it is not clear whether it would be obvious to combine such in to this particular transitor/diode reference.  Further there does not appear to be any art of record showing such in such a way as to be combinable into any reference available for modification (including the reference above).  Thus the office finds the claims to be not anticipated and also finds the claims to not be considered obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 58, the office notes that the art of record does not show a device “



A computer platform comprising: one or more transceivers; a processor communicatively coupled to the transceiver; and an antenna coupled to the transceiver, wherein the transceiver comprises the integrated III-N transistor and diode structure of claim 46.” in the context of the parent claim.  The office notes that the art noted above is some of the closest available to the office present, but it does not show such parts for the device.  Although such parts are known in the art for transistors and diodes, it is not clear whether it would be obvious to combine such in to this particular transitor/diode reference.  Further there does not appear to be any art of record showing such in such a way as to be combinable into any reference available for modification (including the reference above).  Thus the office finds the claims to be not anticipated and also finds the claims to not be considered obvious to one of ordinary skill in the art under 35 U.S.C 103.  

Claims 59-63 are allowed.
As to claim 59, the office notes that no art of record shows the exact specifics of the dummy gate then replacing steps recited.  The office notes that art like the reference above and quite a few other references available to the office are somewhat close, but are not good enough to address all limitations at one time, even in combination with other similar references.  Further there does not appear to be any art that would reasonably suggest such to one of ordinary skill in the art under 35 U.S.C 103.  Thus the office finds the claims to be not anticipated and also finds the claims to not be considered obvious to one of ordinary skill in the art under 35 U.S.C 103.  


Response to Arguments
Applicant’s arguments with respect to claim(s) previously rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as the applicant has now changed the claims.

The office notes that an attempt was made to contact applicant’s representative just prior to the sending of this action to make an amendment to ensure that the length in claim 46 was an entire length of the electrode so as to distinguish from the art of record through a chain of effects in the claim and to work out the 112 issues above but no reply was received.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/
Primary Examiner, Art Unit 2891